Citation Nr: 0205151	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment of a subsistence allowance under 
Chapter 31 for the period from February 1996 to October 1996.  

(The issues of an effective date earlier than April 13, 1999, 
for assignment of a 100 percent rating for post-traumatic 
stress disorder, and increased ratings for pes planus with 
calluses and hammertoes, tinea pedis, and bacterial 
endocarditis with tricuspid insufficiency are the subject of 
a separate decision by the Board of Veterans' Appeals)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Vocational Rehabilitation and Counseling Officer of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 1997, the veteran testified at a personal hearing 
held before the undersigned at the RO.  In March 1998, the 
Board remanded the case to the Vocational Rehabilitation and 
Counseling Officer of the RO for further development.  
Following the directed development, the case was returned to 
the Board which, in an October 2000 decision, denied the 
veteran entitlement to a subsistence allowance under Chapter 
31, for the period from February 1996 to October 1996.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a May 2001 order, the Court granted the Secretary's 
unopposed Motion for Partial Remand and to Stay Further 
Proceedings.  Pursuant to the actions requested in the 
Motion, the Court vacated the Board's October 2000 decision 
denying the claim of entitlement to payment of a subsistence 
allowance under Chapter 31 and remanded the issue to the 
Board for issuance of a readjudication decision that takes 
into consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran has been a recipient of Chapter 31 benefits 
since August 1981.

3.  The veteran agreed to an Individual Written 
Rehabilitation Plan (IWRP) to complete a Bachelor degree 
program and a certificate in paralegal studies in August 
1992.  

4.  It was determined in August 1994 that the veteran would 
not be able to complete the paralegal study program because 
of a lack of course offerings by the school.  

5.  The veteran's IWRP was amended in September 1994, with 
his approval, to extend his expected completion date of his 
Bachelor degree program and add a 4-month Attorney Assistant 
Training Program (AATP), in lieu of the paralegal studies, 
for the period from July 1995 to November 1995.  

6.  An extension of 8 months of entitlement to benefits under 
Chapter 31 was granted to cover the veteran's rehabilitation 
program through February 4, 1996.  

7.  Without authorization, the veteran enrolled in a yearlong 
AATP for the period from October 1995 to October 1996.  


CONCLUSION OF LAW

The criteria for payment of a subsistence allowance under 
Chapter 31, for the period from February 1996 to October 
1996, have not been met.  38 U.S.C.A. §§ 3105, 3107, 3108, 
3680, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.78, 21.80, 21.84, 21.92, 21.94, 21.260, 21.320, 
21.362 (2001); 1999); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the veteran's case, the Board finds that the February 1996 
Statement of the Case and August 1998 Supplemental Statement 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have been fulfilled 
in that all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review, VA examinations were provided, VA medical records 
were obtained and associated with the claims folder, his VA 
Vocational Rehabilitation and Counseling (VR&C) file has been 
obtained and reviewed, he testified at a personal hearing in 
July 1997 before the undersigned, and he has been advised on 
numerous occasions of his right to submit additional evidence 
and argument.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Factual Background

At the outset the Board notes that the veteran's claims file 
was misplaced following a remand by the Board in March 1998.  
However, the veteran's VR&C file (two volumes) is available 
for review and contains the pertinent record material to 
allow for a decision to be made in this case.

The veteran has been the beneficiary of Chapter 31 vocational 
rehabilitation benefits, effective from August 1981.  His 
first Individualized Written Rehabilitation Plan (IWRP) was 
completed in January 1983.  The pursuit of this plan led to 
him receiving an Associate in Arts degree in Real Estate and 
gaining a Certificate of Completion for the requirements for 
Real Estate in 1990.  The Board notes that, in November 1990, 
the veteran had been granted a one-month extension of his 
Chapter 31 benefits in order to complete his IWRP for the 
Associate Degree in Real Estate.  

In March 1991, the veteran submitted a statement wherein he 
asserted that he had been unable to obtain employment in the 
real estate field and requested that he be afforded 
additional vocational rehabilitation training.  He 
subsequently was referred for counseling and further 
consideration of his claim.  

The veteran underwent occupational testing in May and June 
1992.  In August 1992, a new IWRP was developed, with the 
goal to have the veteran complete a Bachelor of Science (BS) 
degree in Political Science, in conjunction with a 
certificate in Paralegal Studies, and then for him to secure 
employment as a paralegal assistant or related occupation.  
In October 1992, it was noted that he had used a total of 46 
months and 18 days of benefits; however, he was granted a 19-
month extension to allow him to complete the B.S. program and 
paralegal studies.  The duration of services was expected to 
run from September 1992 to June 1994.  

In August 1994, the Associate Dean of the College of Arts and 
Sciences at California State University at Dominguez Hills 
(CSUDH) notified the VR&C officer that the status of the 
paralegal studies program was uncertain.  The dean noted that 
at least two of the core courses had not been offered in the 
past two years and there was no prediction as to when they 
might be offered.  It was unlikely that any currently 
enrolled student would be able to complete the program.  

In September 1994, the veteran, his counseling psychologist 
(CP) and a vocation rehabilitation specialist (VRS) devised a 
new IWRP.  The plan called for the completion of the 
veteran's B.S. degree in June 1995, with VA providing 
tuition, fees, books, supplies, subsistence, and supervision.  
A second objective was for the veteran to complete an 
Attorney Assistant Training Program (AATP), which was 
expected to begin in July 1995 and to be completed in 
November 1995.  The AATP was to be completed at the 
University of California at Los Angeles (UCLA) extension.  An 
accompanying counseling record, also dated in September 1994, 
noted that an extension of entitlement of approximately eight 
months was required for the veteran to complete his 
studies/training.  

A copy of the UCLA school catalog, which is contained in the 
veteran's VR&C file, indicates that the cost of the AATP was 
to be $3,500, regardless of whether an individual attended 
the four-month or yearlong program.  

In a VA Report of Contact, dated in October 1994, the VR&C 
officer noted that the veteran would complete his B.S. 
program in May or June 1995 and then attend the AATP from 
July to November 1995.  Although this plan required an 
additional eight-month extension of entitlement of Chapter 31 
benefits (as noted above), she concurred in the extension 
because it was justified.  

A letter from the Office of the Registrar of CSUDH, dated and 
received in July 1995, certified that the veteran had 
received a Bachelor of Arts (BA) degree, with a major in 
Political Science, on May 27, 1995.  

The VR&C file contains a memorandum, dated in September 1995, 
pertaining to the veteran from the VR&C officer to the 
Finance Officer regarding approval of Chapter 31 program 
charges.  The memorandum contains a signature authorizing 
payment for a "training program."

The VR&C file also contains a VA Form entitled 
"Authorization and Certification of Entrance of Reentrance 
Into Rehabilitation and Certification of Status."  The form 
reflects that the veteran was enrolled for the "Fall 1995" 
period for the AATP.  Further, a certification of attendance 
section shows that the veteran began the program on October 
16, 1995, with an ending date of October 7, 1996.  Charges 
for the program were based on information contained in the 
school catalog.  

A VA Report of Contact, dated in October 1995, notes that the 
veteran, and not VA, had been billed for his tuition for the 
AATP.  A copy of a receipt for UCLA Extension, dated in 
October 1995, shows an unpaid balance of $3,500.  

Associated with the VR&C file is an internal memorandum, 
dated November 6, 1995.  The memorandum notes that the 
veteran needed an extension of his entitlement and that he 
was due to complete his training at UCLA Extension on October 
7, 1996.  

A VA Report of Contact, dated November 20, 1995, is contained 
in the VR&C file.  The VR&C officer prepared the report, 
which noted that the veteran completed his B.S. [sic] degree 
in May 1995 and that the current extension of entitlement 
would expire on February 4, 1996.  The report recounted the 
course of events leading up to the IWRP of September 1994 and 
that the veteran had been authorized the four-month 
litigation course as a compromise because his prior paralegal 
studies program had been discontinued.  The VR&C officer 
noted that the course catalog clearly stated the program to 
be four months, from July 1995 to November 1995, and that 
those dates were made part of the IWRP.  She noted that there 
had been no misunderstanding that the veteran would complete 
his training by November 1995.  

In a VA letter, dated in November 1995, the VR&C officer 
notified the veteran that his request for an extension of 
Chapter 31 benefits was denied.  Specifically, the veteran 
was informed that he had been approved for the AATP for the 
period from July 1995 to November 1995 but that he initiated 
a period of training different from that previously approved.  
The letter advised him that the denial did not preclude him 
from completing the course, since the program fees were 
already paid.  Finally, the letter stated that normal 
supervision and all other Chapter 31 services, excluding the 
subsistence allowance for the period after February 4, 1996, 
would continue through the completion of his UCLA Extension 
program in October 1996.  

The veteran testified at a personal hearing, held before the 
undersigned at the RO in July 1997, that he had had several 
extensions of the 48-month rule for vocational 
rehabilitation; that, during the period of time at issue, he 
had been enrolled in an attorney assistant training program; 
and that previously he had been enrolled in a paralegal 
program at CSUDH.  He related that, while pursuing the 
program, he found out it had lost its certification and that 
certain required courses need to complete the program had 
been discontinued.  The veteran added that he then sought 
approval for the attorney assistant program as a four-month 
course.  He noted that he initially had been approved for the 
four-month course; however, he testified that he had an 
agreement with his VA counselor to be able to attend the one-
year program.  The veteran related that he was experiencing a 
lot of stress at the time he was attending the course and 
felt that he would not have been able to have completed the 
condensed four month course because of the stress factor and 
class schedule.  He noted that, although VA paid for the 
course, VA paid only four months of subsistence allowance.  
He alleged that his VA counselor just did not get the 
paperwork done for him to get his full allowance.  

Evidence of record shows that the veteran completed the AATP 
in October 1996.  

The veteran has submitted multiple lay statements arguing for 
payment of the extended subsistence allowance.  The lay 
statements have been submitted individually and through 
congressional correspondence written on behalf of the 
veteran.  

Analysis

In general, the basic period of entitlement which may be 
authorized for a program of rehabilitation under Chapter 31 
is not to exceed forty-eight months; however, if the veteran 
has a serious employment handicap, the duration of the 
program may be extended beyond forty-eight months for the 
number of months necessary to complete a rehabilitation 
program in certain circumstances, including to enable the 
veteran to complete a period of rehabilitation to the point 
of employability.  All extensions of a vocational 
rehabilitation program beyond forty-eight months of total 
entitlement requires the approval of the counseling 
psychologist and concurrence of the VR&C officer.  See 
38 U.S.C.A. § 3105(b); 38 C.F.R. § 21.78.  

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108.  Payments of subsistence allowance are 
made to eligible veterans who are pursuing a program of 
education or training, and such payments shall be paid only 
for the period of a veteran's enrollment in such program.  
See 38 U.S.C.A. §§ 3108(a)(1), 3680; 38 C.F.R. §§ 21.260, 
21.320.  

An IWRP will be developed for each veteran eligible for 
rehabilitation services under Chapter 31.  See 38 U.S.C.A. 
§ 3107; 38 C.F.R. §§ 20.80, 21.84.  The IWRP will be jointly 
prepared and the terms and conditions agreed upon by the CP, 
VRS and the veteran.  See 38 C.F.R. § 21.92.  Changes in an 
IWRP may be made at the request of any of the participating 
parties; however, changes in duration of the plan are subject 
to the regulatory provisions found at 38 C.F.R. §§ 21.70 
through 21.78.  

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362.  When a veteran is 
seeking or being provided with training and rehabilitation 
services, the veteran must: (1) Cooperate with VA staff in 
carrying out the initial evaluation and developing a 
rehabilitation plan; (2) Arrange a schedule which allows him 
or her to devote the time needed to attain the goals of the 
rehabilitation plan; (3) Seek the assistance of VA staff, as 
necessary, to resolve problems which affect attainment of the 
goals of the rehabilitation plan; (4) Conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
including: (i) Enrollment and reenrollment in a course; (ii) 
Changing the rate at which a course is pursued; and, (iii) 
requesting a leave of absence.  Id.  

In the veteran's case, he has been a participant in the 
Chapter 31, Vocational Rehabilitation Program, since August 
1981.  As of February 1996, he had been afforded over 72 
months of entitlement under Chapter 31.  Those extensions of 
benefits are well documented in his VR&C file, to include the 
most recent extension deemed necessary as part of the 
September 1994 IWRP.  

The September 1994 IWRP clearly delineated the goals of the 
veteran, as well as the dates to achieve the goals, namely, 
that he would complete his B.S. degree studies at CSUDH in 
June 1995 and then attend a four-month AATP at UCLA extension 
during the period from July 1995 to November 1995.  The scope 
and timing of the plan were verified in a VA Report of 
Contact, dated in October 1994, which documented a telephone 
conversation between the veteran and VR&C officer.  

There is no evidence of record, other than the veteran's 
unsupported allegations, that he informed his CP, Counseling 
Officer, or VR&C officer that he was not going to attend the 
four-month program as required under the IWRP.  In fact, the 
record shows that the first information received by VA 
personnel that he was not enrolled in the July 1995 class is 
dated in October 1995.  The veteran did not request 
permission to deviate from the IWRP; rather, he unilaterally 
chose to enroll in the yearlong program in violation of the 
terms of the IWRP.  Further, he failed to request an 
extension of his entitlement to cover the longer period of 
time until well-after he was already enrolled in the year-
long program.  

The $3,500 cost of the program, to include parking, was 
authorized to be paid to the school in October 1995.  The 
actual form used does reflect beginning and ending dates that 
show a one-year period, from October 1995 to October 1996.  
However, this does not represent a change in the plan or de 
facto authorization for acceptance of the veteran's actions 
in enrolling in the one-year program.  Moreover, as noted 
previously, the cost of the program was the same whether the 
veteran completed the four-month program or the one-year 
program.  The actual payment of the tuition and associated 
costs of the program is not dispositive in this case.  

The facts remain that the veteran was enrolled in a Bachelor 
degree program, which ended in May 1995 when he was awarded 
his degree, and he was further authorized to attend a 
subsequent four-month AATP, from July 1995 to November 1995.  
The programs were authorized in accordance with a properly 
developed IWRP, dated in September 1994, that was signed by 
the veteran.  The veteran reaffirmed the terms of that IWRP 
in October 1994.  In order to achieve the planned goals, an 
extension of Chapter 31 benefits, beyond a total of 72 months 
of entitlement, was authorized, with an expiration date of 
February 4, 1996.  The approved extension allowed for 
sufficient time for completion of the second goal of the 
IWRP.  The veteran failed to advise anyone at the Vocational 
Rehabilitation Services office that he was unable to attend 
the four-month program and he did not provide any notice that 
he was enrolled in the year-long program, neither of which 
was part of any approved change in plan, until well-after the 
fact.  In any case, authorization for enrollment in the 
yearlong program would have required an extension of Chapter 
31 benefits under 38 C.F.R. § 21.78(d).  

The veteran contends that his CP told him that she would take 
care of the paperwork to authorize an extension of his 
entitlement; however, he has not  submitted any evidence to 
support this contention.  Further, any such extension would 
require the approval of both the CP and VR&C officer, because 
it would involve an extension beyond 48 months of 
entitlement.  See 38 C.F.R. § 21.78(d).  Assuming, arguendo, 
that the CP may have indicated that she would "take care of 
the paperwork", government benefits must be authorized by 
statute, and erroneous actions by a government employee do 
not serve to otherwise establish entitlement.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (a clerical error or 
erroneous advice by a government official may not be relied 
upon to estop VA from denying a monetary benefit where the 
benefit is not authorized by law, citing as "dispositive" OPM 
v. Richmond, 496 U.S. 414, 424 (1990)).  

The veteran was authorized participation in a rehabilitation 
program for the period from July 1995 to November 1995.  His 
Chapter 31 entitlement was extended to February 4, 1996, to 
ensure coverage while participating in the program.  
Subsistence allowance was authorized as part of the IWRP for 
the period of the program.  The subsistence allowance was 
properly terminated in February 1996 upon expiration of the 
extension of Chapter 31 entitlement.  See 38 U.S.C.A. 
§ 3108(a)(1); 38 C.F.R. §§ 20.260, 20.320(c)(1), 21.362.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an extension of subsistence allowance for the 
period from February 1996 to October 1996.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to payment of a subsistence allowance under 
Chapter 31, for the period from February 1996 to October 
1996, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

